Title: To George Washington from Major General Horatio Gates, 24 January 1777
From: Gates, Horatio
To: Washington, George



Sir
Philadelphia January 24th 1777.

I was this morning prepared to Set Out to wait upon Your Excellency; but Mr Morris, Lord Stirling, & General Mifflin, have desired I would remain here to Expedite the March of the Militia daily arriving in this City. As These Gentlemen think I can render the best Service in doing this Duty, I shall continue to execute it until I receive Your Excellencys further Commands.
Inclosed is a Letter for Genl Schuyler, and some Resolves of Congress, which the president Deliver’d to me Open to forward to Your Excellency. I am Sir Your Most Obedient Humble Servant

Horatio Gates

